Exhibit 10.1

SUPPLEMENT NO. 2 (this “Supplement”) dated as of September 15, 2016, to the
Amendment No. 3 and Waiver (as defined below).

WHEREAS, CLAIRE’S INC., a Delaware corporation (“Holdings”), CLAIRE’S STORES,
INC., a Florida corporation (the “Borrower”), the SUBSIDIARY LOAN PARTIES
hereto, the LENDERS party hereto and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as
administrative agent (the “Administrative Agent”) are parties to that certain
Amendment No. 3 and Waiver (as supplemented by Supplement No. 1, dated as of
September 9, 2016, the “Amendment No. 3 and Waiver”) dated as of August 12,
2016, under the Amended and Restated Credit Agreement, dated as of September 20,
2012, among Holdings, the Borrower, the Administrative Agent, the Lenders party
thereto from time to time and the agents, arrangers and bookrunners party
thereto, as in effect on the date hereof (as amended on September 10, 2015 and
April 30, 2014, the “Original Credit Agreement”);

WHEREAS, the Amendment No. 3 and Waiver contemplates the issuance of that
certain ABL Credit Agreement, dated as of August 12, 2016 (the “ABL Credit
Agreement”);

WHEREAS, Section 9.08 of the Original Credit Agreement provides that Holdings,
the Borrower and the Required Lenders may enter into this Supplement; and

WHEREAS, Holdings, the Borrower and the Required Lenders desire to supplement
the Amendment No. 3 and Waiver on the terms set forth herein.

NOW, THEREFORE, the Amendment No. 3 and Waiver is supplemented as follows:

SECTION 1. Supplement to the Amendment No. 3 and Waiver.

 

  (a) The Amendment No. 3 and Waiver is hereby supplemented to insert the
changed page annexed hereto (i) as Annex 1 into the definitions section of the
Second Amended and Restated Credit Agreement and (ii) as Annex 2 into the
definitions section of the ABL Credit Agreement, in each case attached to the
Amendment No. 3 and Waiver and thereby amend the definition of Permitted
Refinancing Indebtedness in each such agreement in its entirety. To the extent
not all Lenders sign this Supplement but Required Lenders sign, this Supplement
shall be deemed to be a further amendment to the Second Amended and Restated
Credit Agreement and the ABL Credit Agreement, respectively, effective
concurrently with the Second Amended and Restated Credit Agreement Effective
Date and the ABL Closing Date, as applicable.

 

  (b) The Amendment No. 3 and Waiver is hereby supplemented by striking each
instance of the date September 15, 2016 in Section 3 and Section 6, and
replacing such date with September 23, 2016.

SECTION 2. Release of Intellectual Property Asset Liens. Certain intellectual
property assets owned by CBI Distributing Corp. as of the Closing Date shall be
transferred to CLSIP Holdings LLC pursuant to an intellectual property transfer
agreement in connection with the



--------------------------------------------------------------------------------

Exchange Transactions; provided, that the liens in favor of the Administrative
Agent on such assets shall only be released concurrently with the consummation
of the Exchange Transactions if the Exchange Transactions are consummated. The
Administrative Agent and the Lenders acknowledge and agree that such assets are
not included in the Schedules or Exhibits to the Agreement, the ABL Credit
Agreement or the Loan Documents (as defined in the Agreement and ABL Credit
Agreement). The failure to list such assets on the Schedules or Exhibits shall
not constitute a breach or default of any representations, warranties or
covenants of the Agreement, the ABL Credit Agreement or the Loan Documents (as
defined in the Agreement and ABL Credit Agreement), nor shall such failure
constitute a Default or Event of Default under such agreements. The
Administrative Agent shall release the liens on such assets concurrently with
the consummation of the Exchange Transactions and the Lenders hereby authorize
the Administrative Agent to release such liens and execute and deliver any
documentation the Administrative Agent deems reasonably necessary to effect the
release of such liens. The Borrower hereby agrees that if the exchange offer
contemplated under the Exchange Transactions is terminated, the Borrower shall
as promptly as is practicable supplement the Schedules and Exhibits to the
Agreement, the ABL Credit Agreement and all loan documentation entered into in
connection therewith to include all assets of CBI Distributing Corp.

SECTION 3. Conditions to Supplement. The Supplement shall become effective on
the date (the “Supplement Effective Date”) when the Administrative Agent (or its
counsel) shall have received from the Administrative Agent, Holdings, the
Borrower and Lenders constituting the Required Lenders either (i) a counterpart
of this Supplement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
or electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Supplement.

SECTION 4. No Novation. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Original
Credit Agreement or instruments securing the same, which shall remain in full
force and effect in accordance with the Original Credit Agreement, except as
modified hereby.

SECTION 5. Applicable Law; Waiver of Jury Trial. This Supplement shall
constitute a “Loan Document” for purposes of the Original Credit Agreement. The
provisions of Section 9.07, 9.11, 9.13 and 9.15 of the Original Credit Agreement
are incorporated herein mutatis mutandis.

SECTION 6. Survival. Notwithstanding anything to the contrary herein or in any
other agreement between the parties hereto, the provisions of Amendment No. 3
and Waiver and the related supplements shall survive the consummation of the
transactions contemplated thereby as the context may require, including without
limitation Section 6 of Amendment No. 3 and Waiver and Section 2 of this
Supplement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed by their respective authorized officers as of the day and year first
written above.

CLAIRE’S INC.

CLAIRE’S STORES, INC.

BMS DISTRIBUTING CORP.

CBI DISTRIBUTING CORP.

CLAIRE’S BOUTIQUES, INC.

CLAIRE’S CANADA CORP.

CLAIRE’S PUERTO RICO CORP.

 

By:  

/s/ Stephen Sernett

Name:   Stephen Sernett Title:   Vice President & Associate General Counsel

CSI CANADA LLC

 

By:  

/s/ Stephen Sernett

Name:   Stephen Sernett Title:   Secretary

 

[Claire’s Supplement No. 2 to Amendment No. 3 and Waiver Signature Page]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender
By:  

/s/ Bryan J. Matthews

Name:   Bryan J. Matthews Title:   Authorized Signatory By:  

/s/ Jeremy Roberts Stern

Name:   Jeremy Roberts Stern Title:   Authorized Signatory

 

[Claire’s Supplement No. 2 to Amendment No. 3 and Waiver Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

 

[Claire’s Supplement No. 2 to Amendment No. 3 and Waiver Signature Page]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

 

[Claire’s Supplement No. 2 to Amendment No. 3 and Waiver Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Neil R. Boylan

Name:   Neil R. Boylan Title:   Managing Director

 

[Claire’s Supplement No. 2 to Amendment No. 3 and Waiver Signature Page]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ A. Christopher DeCoriis, CFA

Name:   A. Christopher DeCoriis, CFA Title:   Attorney-in-Fact

 

[Claire’s Supplement No. 2 to Amendment No. 3 and Waiver Signature Page]



--------------------------------------------------------------------------------

Annex 1

(Changed Page to Definition of Permitted Refinancing Indebtedness in the Second
Amended and Restated Credit Agreement)

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the shorter of (i) the weighted average life to maturity of the Indebtedness
being Refinanced and (ii) the weighted average life to maturity that would
result if all payments of principal on the Indebtedness being Refinanced that
were due on or after the date that is one year following the Revolving Facility
Maturity Date were instead due on the date that is one year following the
Revolving Facility Maturity Date, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced and
(d) no Permitted Refinancing Indebtedness shall have different obligors, or
greater guarantees or security, than the Indebtedness being Refinanced, except
that the Indebtedness under the Existing European Revolving Credit Agreement may
be refinanced by Claire’s (Gibraltar) Intermediate Holdings Limited instead of
Claire’s (Gibraltar) Holdings Limited in connection with the refinancing of such
Indebtedness; provided further, that with respect to a Refinancing of (x) the
Senior Subordinated Notes or other Indebtedness permitted hereunder that is
subordinated, such Permitted Refinancing Indebtedness shall (i) be subordinated
to the guarantee by the Loan Parties of the Facilities, and (ii) be otherwise on
terms not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.



--------------------------------------------------------------------------------

Annex 2

(Changed Page to Definition of Permitted Refinancing Indebtedness in the ABL
Credit Agreement)

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the shorter of (i) the weighted average life to maturity of the Indebtedness
being Refinanced and (ii) the weighted average life to maturity that would
result if all payments of principal on the Indebtedness being Refinanced that
were due on or after the date that is one year following the ABL Facility
Maturity Date were instead due on the date that is one year following the ABL
Facility Maturity Date, (c) if the Indebtedness being Refinanced is subordinated
in right of payment to the Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced and (d) no
Permitted Refinancing Indebtedness shall have different obligors, or greater
guarantees or security, than the Indebtedness being Refinanced, except that the
Indebtedness under the Existing European Revolving Credit Agreement may be
refinanced by Claire’s (Gibraltar) Intermediate Holdings Limited instead of
Claire’s (Gibraltar) Holdings Limited in connection with the refinancing of such
Indebtedness; provided further, that with respect to a Refinancing of (x) the
Senior Subordinated Notes or other Indebtedness permitted hereunder that is
subordinated, such Permitted Refinancing Indebtedness shall (i) be subordinated
to the guarantee by the Loan Parties of the Facilities, and (ii) be otherwise on
terms not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.